PER CURIAM.
St. Louis Metal and Recycling Company, Inc. and Demetrious Hester ("Appellants") appeal from a judgment denying their motion to amend the judgment entered against them and in favor of John Clark following a bench trial. Finding no obvious abuse of discretion, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).